DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US20140227552), and further in view of Ogino et al. (US6802081) and Sikui et al. (US20100024126). 






Instant application

    PNG
    media_image1.png
    449
    940
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    992
    media_image2.png
    Greyscale

As to claim 6. Lau et al. discloses a sleeping bag comprising (see e.g. sleeping bag in Par. 15) comprising 
a sleeping bag outer covering (see e.g. outermost fabric layer in par. 32) defining an internal space configured to accommodate a user (see e.g. it is expected that thermal insulation sleeping bag has outer covering which define an internal space for human body in Par. 89); 
a warmth-improving portion disposed inside the sleeping bag outer covering comprising (see e.g. thermal insulation structure in Fig 1-2, Par. 38-39, also including heat generating fibers in par. 29. Thermally insulative fibrous layer arranged before an outermost fabric layer in par. 32), the warmth-improving portion comprising: 
a first insulation layer (see e.g. infrared radiation reflective layer 101/201 made of aluminum in Par. 58) located on one surface in an inward direction of a sleeping bag outer covering (see e.g. 201 can be on both sides of fabric layer in Par. 23 and coated on the substrate in Par. 58) and configured to block an inflow of the cold (see e.g. aluminum comprising fabric is advantage in cold protective coating in Par. 90); 
a first fiber layer located on one surface of the first insulation layer (see e.g. ultrafine fibrous web 203 in Par. 60, Fig 2, fibrous web of 205 which is made of polyester in Fig 2, Par. 60-61); 

    PNG
    media_image3.png
    555
    530
    media_image3.png
    Greyscale

a second fiber layer having a polyester fiber material (see e.g. ultrafine fibrous web 203 in Par. 60, Fig 2, fibrous web of 205 which is made of polyester in Fig 2, Par. 60-61) and 
a second insulation layer having an aluminum film material (see e.g. infrared radiation reflective layer plurality of 101/201 made of aluminum in Par. 58, Fig 2) located on one surface of the second fiber layer (see e.g. aluminum layer 201 are on both sides of fibrous layer 203 and 203 in Fig 2),  and 
wherein the first insulation layer is an aluminum film (see e.g. infrared radiation reflective layer plurality of 101/201 made of aluminum in Par. 58, Fig 2), 
wherein an inflow of the cold outside the sleeping bag is blocked by the first insulation layer (see e.g. aluminum comprising fabric is advantage in cold protective coating in Par. 90), 
wherein warmth inside the sleeping bag is prevented, by the second insulation layer, from being released outward (see e.g. infrared radiation reflective aluminum layer 201 are on both sides of fibrous layer 203 and 203 in Fig 2 thus the warmth inside the sleeping bag will also be reflected toward inside and kept inside, furthermore ultrafine fibers enhancing blocking of thermal transmission by radiation in par. 4, Par. 10-11, Par. 16), 
wherein the warmth-improving portion is formed at a back part to which a weight of a user is applied toward the ground and a side part so as to prevent heat-retaining and insulating effects from being decreased by the weight of the user (see e.g. Lau et al. uses the thermal insulation structure laminate on the whole sleeping bag by default, thus it is expected that it will also be used on the part that is in touch of the ground/flooring/support and thus is at a back part as well).
Lau et al. disclose ultrafine fibers enhancing blocking of thermal transmission by radiation in par. 4, Par. 10-11, Par. 16. Lau et al. discloses there can be additional heat generating fiber layers in Par. 31 between adjacent fiber layers in Par. 29. 
Lau et al does not discloses a heat-generation bag portion disposed inside the sleeping bag outer covering, the heat-generation bag portion defining an opening configured to receive a body part of the user; a heat-generation member connected to the heat-generation bag portion and configured to increase a temperature of the heat-generation bag portion;
Lau et al. does not disclose the first fiber layer and second fiber layer are compressed, a heat-retention layer located on one surface of the first fiber layer, wherein a convection current of air inside the sleeping bag is prevented by the first compressed fiber layer and the second compressed fiber layer. The fiber layer located on one surface of the heat retention layer. The heat-retention layer located between the first compressed fiber layer and the second compressed fiber layer. 
Ogino et al. disclose sleeping bag comprising fibrous web made of polyester (see e.g. in line 20-30 in column 4) wherein fiber layer when compressed, the fiber layer in compressed state can have a reduced surface area where the fiber contacts with air, so as to inhibit increase of its moisture-absorbing capacity (see e.g. line 20-30 in column 4) and keep the user dry in an application of sleeping bag (see e.g. line 20-30 in column 8). Ogino et al. also discloses using moisture-absorbent/releasable heat generating intermediate materials in between outer layer and inner layer which can immobile air layer formed by the heat-retaining fiber retains (see e.g. line 20-30 in column 7), wherein the moisture-absorbent/ releasable heat generating intermediate materials are made of polyacrylate fibers (see e.g. line 10-20 in column 5) and function as heat retaining property in line 30-41 in column 7. Ogino et al. discloses outer materials and the lining applied to moisture layer can be polyester fiber layer in line 25-40 in column 2. 
Both Lau and Ogino et al. are analogous in the field of sleeping bag comprising polyester, it would have been obvious for a person with ordinary skills in the art to modify both first fiber layer and second fiber layer of Lau to be both compressed fiber layer as taught by Ogino et al. since Ogino et al. discloses wherein fiber layer when compressed, the fiber layer in compressed state can have a reduced surface area where the fiber contacts with air, so as to inhibit increase of its moisture-absorbing capacity (see e.g. line 20-30 in column 4) and keep the user dry in an application of sleeping bag as suggested by Ogino et al. (see e.g. line 20-30 in column 8). 
It would also have been obvious for a person with ordinary skills in the art to modify the first fiber layer and second fiber layer of Lau et al. to include a moisture-absorbing/releasable heat generating intermediate layer that is made of polyacrylate as taught by Ogino et al since the intermediate moisture absorbent releasable heat generating layer cannot only be heat retaining but also immobile air layer formed by the heat-retaining fiber retains as suggested by Ogino et al.(see e.g. line 20-30 in column 7). By comparison, the instant application also uses acrylate-based fiber layer as heat retention layer as discussed in Par. 34 of instant application. As the result, claim limitation of “a heat-retention layer located on one surface of the first fiber layer, a convection current of air inside the sleeping bag is prevented by the first compressed fiber layer and the second compressed fiber layer” is also met. 
Lau in view of Ogino et al. does not discloses a heat-generation bag portion disposed inside the sleeping bag outer covering, the heat-generation bag portion defining an opening configured to receive a body part of the user; 
a heat-generation member connected to the heat-generation bag portion and configured to increase a temperature of the heat-generation bag portion; and 
Sikui et al. disclose a sleeping bag comprising: a heat-generation bag portion (see e.g. heat pad pocket on the inner layer, a heating pad is disposed in the pocket and retained there for radiation heat toward the user in abstract) disposed inside the sleeping bag outer covering (see e.g. heating pad pocket, generally indicated at 41 (broadly, a first pocket), is provided on the inner layer 25 of the shell 3 for removably retaining the heating pad 7 therein in par. 16. heat pad pocket on the inner layer, a heating pad is disposed in the pocket and retained there for radiation heat toward the user in abstract); the heat-generation bag portion defining an opening configured to receive a body part of the user (see e.g. heating pad pocket, generally indicated at 41 (broadly, a first pocket), is provided on the inner layer 25 of the shell 3 for removably retaining the heating pad 7 therein in par. 16. Since the heating pad is removable retained, it is expected for the pocket to have an opening and thus a body part is capable of being put in)
Sikui et al. disclose a heat-generation member connected to the heat-generation bag portion and configured to increase a temperature of the heat-generation bag portion (see e.g. battery of the heating system supplies power or electrical current to the heating pad to heat the pad in Par. 12). 
Both Lau et al. in view of Ogino et al. and Sikui et al. are analogous in the field of sleeping bag that has heat generation function, it would have been obvious for a person with ordinary skills in the art to modify the sleeping bag construction of Lau et al in view of Ogino et al to including a heat pad pocket located in the pocket and retained there as taught by Sikui et al. in order for radiation heat toward the user as suggested by Sikui et al. and keep user warm during cold weather. 
As to claim 7. Lau et al. in view of Ogino et al. and Sikui et al. discloses the sleeping bag of claim 6, wherein the first compressed fiber layer comprises a polyester fiber material (see e.g. Ogino et al. disclose sleeping bag comprising compressed fibrous web made of polyester in line 20-30 in column 4, Laue t al. discloses fibrous web of 205 which is made of polyester in Fig 2, Par. 60-61).
As to claim 8. Lau et al. in view of Ogino et al. and Sikui et al. discloses the sleeping bag of claim 6, wherein the heat-retention layer is a water- absorption and heat-generation layer which generates heat using heat of adsorption and heat of condensation with steam (see e.g. Ogino et al. discloses wherein the moisture-absorbent/ releasable heat generating intermediate materials are made of polyacrylate fibers in line 10-20 in column 5).
As to claim 9. Lau et al. in view of Ogino et al. and Sikui et al. discloses the sleeping bag of claim 8, wherein the water-absorption and heat- generation layer comprises an acrylate-based material (see e.g. Ogino et al. discloses wherein the moisture-absorbent/ releasable heat generating intermediate materials are made of polyacrylate fibers in line 10-20 in column 5, Lau et al. also discloses heating generating fiber layer in Par. 29, can include polyester, viscose, a nylon or wood fibrous materials in Par. 30)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (US20140227552) and Ogino et al. (US6802081) and Sikui et al. (US20100024126), and further in view of Ellis et al. (US20020019654). 
As to claim 10. Lau et al. in view of Ogino et al. and Sikui et al. discloses the sleeping bag of claim 6, and wherein the heat-generation member includes a wire configured to electrically connect to a charger for supplying electricity to the wire (see e.g. Sikui et al. discloses electrical current through the heating pad that can be recharged by connecting the battery to a charger or AC charger in Par. 12. Cord 21 in Par. 19, Fig 4 corresponds to the wire).
Lau et al. in view of Ogino et al. and Sikui et al. does not discloses wherein the heat-generation bag portion includes memory foam,
Ellis et al. (US20020019654) disclose memory foam pad is desired to be included in the heating system wherein upper foam pad, a lower foam pad, and a thermal-electric heating element sandwiched between the upper and lower foam pads in abstract and claim 48. Ellis et al. disclose the foam pad can be enabled to act reflecting heat back into the heating pad in Par. 44, and the foam layer can insulate the heating element and prevent heat from escaping through the bottom of the heating pad and being wasted in Par. 48. 
Both Lau et al. in view of Ogino et al. and Sikui et al., and Ellis et al. are analogous in the field of insulation structure having heating pad generation system, it would have been obvious for a person with ordinary skills in the art to modify the heat generating bag portion of Lau et al. in view of Ogino et al. and Sikui et al. to additional include memory foam as taught by Ellis et al. since foam pad can be enabled to act reflecting heat back into the heating pad in Par. 44, and the foam layer can insulate the heating element and prevent heat from escaping through the bottom of the heating pad and being wasted in Par. 48 of Ellis et al. 

 Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 

AMENDMENTS TO THE CLAIMS 
Claims 6-10 will be pending in the present application. 

RESPONSE TO OFFICE ACTION DATED 25 MARCH 2022 
1. Objections to the Claims 
Objection of Claim 6 is withdrawn due to applicant’s claim amendment. 

2. Claims 6-10 under 35 U.S.C. @ 103 
a. Claims 6-9 
Applicant argues As amended herein, claim 1 incorporates, among other things, subject matter 
recited by claim 10 previously on file. 
As recognized by the Patent Office, Lau and Ogino fail to teach the claimed heat-generation bag portion and heat- generation member. 
Additionally, the Patent Office rejected claim 10 previously on file as being obvious over Lau in view of Ogino and Sikui (US 2010/0024126). Pages 8-9 of the Office Action. Therefore, Applicant will now explain why amended claim 6 (which incorporates subject matter from claim 10 previously on file) is patentable over Lau in view of Ogino and Sikui. 
In rejecting claim 10 previously on file, the Patent Office asserts Sikui's heating pad pocket and heating pad are equivalent to the claimed "heat-generation bag portion. Pages 8-9 of the Office Action (citing to Abstract and paragraph 12 of Sikui). 
However, Sikui's heating pad pocket does not receive a body part of a user. Instead, and as shown in Fig. 1, Sikui's heating pad pocket 41 retains a heating pad 
7. See also Abstract and paragraphs 12,16. Sikui does not teach or suggest that its heating pad pocket 41 is used to retain a body part of a user. Thus, Sikui's heating pad pocket receives a heating pad, not a body part of a user. As such, like Lau and Ogino, Sikui fails to teach or suggest a sleeping bag comprising a heat-generation bag portion disposed inside a sleeping bag outer covering, where the heat-generation bag portion defines an opening configured to receive a body part of the user, as recited by amended claim 6. 
Additionally, none of the references teach or suggest a heat-retention layer located between a first compressed fiber layer and a second compressed fiber layer as recited by amended claim 6. For example, and as recognized by the Patent Office, Lau fails to disclose compressed fiber layers or a heat-retention layer as recited by claim 6. Page 6 of the Office Action. In addition, Ogino describes a "moisture- absorbent/releasable heat-generating intermediate material" including a "moisture- absorbent/releasable heat-generating fiber" and a "heat-retaining fiber". Col. 3, lines 64-67. The "moisture-absorbent/releasable heat-generating fiber is of a polyacrylate- series" and may be compressed, and the "heat-retaining fiber is feather." Col. 4, lines 24-27 and col. 7, lines 20-30. Ogino, however, fails to teach that the "moisture- absorbent/releasable heat-generating fiber" or the "heat-retaining fiber" is between two different compressed fiber layers. Further, Sikui fails to teach any compressed fiber layer. Thus, whether consider alone or in combination, Lau, Ogino, and Sikui fails to teach or suggest a heat-retention layer located between a first compressed fiber layer and a second compressed fiber layer as recited by amended claim 6. 
For at least the above reasons, amended claim 6, and the claims depending therefrom, are patentable over Lau in view of Ogino and Sikui. 
Examiner respectfully disagrees:
Ogino et al. disclose sleeping bag comprising fibrous web made of polyester (see e.g. in line 20-30 in column 4) wherein fiber layer when compressed, the fiber layer in compressed state can have a reduced surface area where the fiber contacts with air, so as to inhibit increase of its moisture-absorbing capacity (see e.g. line 20-30 in column 4) and keep the user dry in an application of sleeping bag (see e.g. line 20-30 in column 8). Ogino et al. also discloses using moisture-absorbent/releasable heat generating intermediate materials in between outer layer and inner layer which can immobile air layer formed by the heat-retaining fiber retains (see e.g. line 20-30 in column 7), wherein the moisture-absorbent/ releasable heat generating intermediate materials are made of polyacrylate fibers (see e.g. line 10-20 in column 5) and function as heat retaining property in line 30-41 in column 7. Ogino et al. discloses outer materials and the lining applied to moisture layer can be polyester fiber layer in line 25-40 in column 2. 
By comparison, the instant application also uses acrylate-based fiber layer as heat retention layer as discussed in Par. 34 of instant application. As the result, claim limitation of “a heat-retention layer located on one surface of the first fiber layer, a convection current of air inside the sleeping bag is prevented by the first compressed fiber layer and the second compressed fiber layer” is also met. 
Sikui et al. disclose a sleeping bag comprising: a heat-generation bag portion (see e.g. heat pad pocket on the inner layer, a heating pad is disposed in the pocket and retained there for radiation heat toward the user in abstract) disposed inside the sleeping bag outer covering (see e.g. heating pad pocket, generally indicated at 41 (broadly, a first pocket), is provided on the inner layer 25 of the shell 3 for removably retaining the heating pad 7 therein in par. 16. heat pad pocket on the inner layer, a heating pad is disposed in the pocket and retained there for radiation heat toward the user in abstract); the heat-generation bag portion defining an opening configured to receive a body part of the user (see e.g. heating pad pocket, generally indicated at 41 (broadly, a first pocket), is provided on the inner layer 25 of the shell 3 for removably retaining the heating pad 7 therein in par. 16. Since the heating pad is removable retained, it is expected for the pocket to have an opening and thus a body part is capable of being put in. 
For the above reason, applicant’s argument is not persuasive. 

b. Claim 10 
Applicant argues Claim 10 stands rejected under 35 U.S.C. § 103 as being unpatentable over Lau in view of Ogino and Sikui. This rejection is respectfully traversed. 
The Patent Office relied on Sikui in rejecting claim 10 previously on file. Sikui, however, fails to remedy the shortcomings of Lau and Ogino explained above with reference to amended claim 6 from which claim 10 depends. Thus, claim 10 is allowable for at least the same reasons as those presented above relative to amended claim 6. Accordingly, the Examiner is respectfully requested to reconsider and withdraw the § 103 rejection of claim 10. 
Examiner respectfully disagrees:
See discussion of claim 6. 
Furthermore, Lau et al. in view of Ogino et al. and Sikui et al. discloses the sleeping bag of claim 6, and wherein the heat-generation member includes a wire configured to electrically connect to a charger for supplying electricity to the wire (see e.g. Sikui et al. discloses electrical current through the heating pad that can be recharged by connecting the battery to a charger or AC charger in Par. 12. Cord 21 in Par. 19, Fig 4 corresponds to the wire).
Ellis et al. (US20020019654) disclose memory foam pad is desired to be included in the heating system wherein upper foam pad, a lower foam pad, and a thermal-electric heating element sandwiched between the upper and lower foam pads in abstract and claim 48. Ellis et al. disclose the foam pad can be enabled to act reflecting heat back into the heating pad in Par. 44, and the foam layer can insulate the heating element and prevent heat from escaping through the bottom of the heating pad and being wasted in Par. 48. 
For the above reason, Lau et al. in view of Ogino et al. and Sikui et al. and Ellis et al. discloses claim 10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwok et al. (US6177369). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783